Citation Nr: 0415372	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active military service with the 
United States (U. S.) Armed Forces from December 22, 1941 to 
April 8, 1942, and from July 19, 1945 to July 27, 1945.  He 
died on August [redacted], 1989.  The appellant is his surviving 
spouse.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO determined that the appellant had submitted the requisite 
new and material evidence to reopen a claim for entitlement 
to service connection for the cause of the veteran's death.  
However, the RO denied the claim for service connection on 
its merits.

As discussed below, the issue of service connection for the 
cause of the veteran's death is being REMANDED to the RO via 
the Veterans Benefits Administration's Appeals Management 
Center (VBA AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran had recognized military service of 107 
continuous days from December 22, 1941 to April 8, 1942, and 
a second period of 8 continuous days from July 19, 1945 to 
July 27, 1945.  He died on August [redacted], 1989.

2.  In a decision of February 28, 1996, the Board of 
Veterans' Appeals (Board) denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Reconsideration of this decision was denied 
in March 2001.

3.  The additional evidence added to the record since 
February 1996 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The February 1996 decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 3.104(a) (2003).

2.  Subsequent to the decision of February 1996 denying 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen this claim was received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (Effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The 
Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In any event, based on the favorable decision 
discussed below, any failure in VA's duty to notify and 
assist the appellant regarding her claim for new and material 
evidence would be harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed.Cir. 2004).


Submission of New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the appellant's 
latest request to reopen her claim for service connection for 
the cause of the veteran's death was received by VA in April 
2001, it predates August 2001 and the new regulatory criteria 
are not applicable.

In a decision issued on February 28, 1996, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  It was determined by the Board that there 
was no competent medical evidence that linked the cause of 
the veteran's death to his recognized military service.  
Specifically, it determined that there was no persuasive 
medical evidence that the veteran had manifested pulmonary 
tuberculosis (alleged by the appellant to have contributed to 
the cause of death) during any applicable presumptive period.  
The appellant was notified of this decision and her appellate 
rights.  She did not appeal this decision to the United 
States Court of Appeals for Veterans Claims (Court); however, 
she did request that the Board reconsider this decision.  By 
letter issued in March 2001, the Board denied her motion for 
reconsideration.  

The RO issued a rating decision in September 2000 that denied 
the claim for entitlement to service connection for the cause 
of the veteran's death as being not well grounded under the 
provisions of 38 U.S.C.A. § 5107(a), as it existed at that 
time.  However, it appears that the RO has not considered 
this decision final.  According to Section 7 of Pub. L. 106-
475 (Nov. 9, 2000) (i.e., the VCAA), a denial due to a claim 
being not well grounded which became final after July 14, 
1999, but before enactment of the VCAA (in November 2000), 
shall be readjudicated on its merits if a motion to do so is 
received no later than two years after the date of enactment 
of the VCAA.  The appellant in this case filed a VA Form 21-
534 (Application for Dependency and Indemnity Compensation...) 
in April 2001.  It appears that the RO has liberally 
construed this submission as a motion to reopen the September 
2000 determination under Section 7 of the VCAA.  As the 
appellant's VA Form 21-534 was submitted within the time 
limits of Section 7, the Board concurs in the RO's 
determination and this decision will not be considered final.  
Therefore, the Board's decision issued in February 1996 is 
the final determination governing this case.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in February 1996 included the 
appellant's contentions that the veteran contracted pulmonary 
tuberculosis during his recognized military service, or 
during an applicable presumptive period, and that this 
disorder caused or contributed to his death.  The veteran's 
death certificate indicates the veteran died from "status 
asthamaticus" (asthma).  At the time of the veteran's death, 
service connection had not been granted for any disease or 
disability.  The service separation examination conducted on 
July 20, 1945 indicated that the lungs were normal.  In 
addition, on the Affidavit for Philippine Army Personnel 
completed contemporaneously with the examination, the veteran 
reported no wounds or illnesses in service.  A medical 
certificate dated in January 1957 from a private physician 
(Dr. C. R.-T.) diagnosed the veteran with pulmonary 
tuberculosis based upon an X-ray taken on September 23, 1948.  
The appellant had also submitted a statement from a different 
private physician (Dr. R. O.) dated in January 1994 
certifying that the veteran was treated for pulmonary 
tuberculosis several times from January 1980 to July 1989.

Since the February 1996 decision, VA has received a statement 
from a third private physician (Dr. F.B.A.) that indicated he 
had treated the veteran for pulmonary tuberculosis from 
December 1985 to July 1987.  The veteran had reported a 
history of past intermittent treatment for his tuberculosis, 
but obtained only incomplete recovery as his financial 
situation prevented effective and continuous treatment.  Two 
different medical certificates dated in April 2001 were 
received that noted recent treatment for the appellant's 
disabilities.  Dr. F.B.A. prepared another statement dated in 
September 2003.  He indicated that the veteran had first been 
seen (presumably at the hospital where the physician worked) 
for treatment in October 1945.  However, he did not report 
what the veteran's complaints, diagnosis, or treatment was at 
that time.  The physician did indicate that the veteran was 
treated in October 1964 for peptic ulcer, gastric (disorder), 
and pulmonary tuberculosis that was moderately advanced.  He 
was also treated for similar complaints in August 1965 and 
February 1966.  The appellant provided sworn testimony July 
2003 that the veteran had developed symptoms of pulmonary 
tuberculosis soon after his release from his recognized 
military service and continued to suffer with these symptoms 
for a long time.

The Board finds that the evidence received since February 
1996 is new and material in that it provides lay evidence of 
the veteran's symptomatology soon after his release from 
active military service.  The appellant, who married the 
veteran in April 1940, provided sworn testimony in July 2003 
that included competent lay evidence of the symptomatology 
suffered by the veteran soon after his release from active 
military service.  In addition, Dr. F.B.A.'s statement of 
September 2003 indicates that the veteran sought treatment 
presumably for tuberculosis as early as October 1945.  This 
evidence of symptomatology and treatment was not before the 
Board in February 1996.  For this reason, the Board finds 
that the evidence added to the record since February 1996 is 
so significant that it must be considered in order to fairly 
decide the claim of entitlement to service connection for the 
cause of the veteran's death.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for the cause of 
the veteran's death having been submitted, the claim is 
reopened.


REMAND

In January 2002, the appellant provided information about the 
medical facility that appears to have treated the veteran at 
the time of his death.  The Certificate of Death indicates 
that the veteran died on August [redacted], 1989, and the appellant 
indicates that the veteran was treated on August 6, 1989.  
Such medical treatment would appear pertinent in determining 
what medical conditions caused or contributed to his death.  
A review of the claims file indicates that these records have 
not been requested or obtained by VA.  VA's duty to assist 
requires it to make reasonable efforts to obtain relevant 
private treatment records identified by the claimant or the 
evidence of record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  On remand, VA should attempt to obtain these 
private medical records.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
private medical clinic identified as 
treating him on August 6, 1989 (Dr. 
Antonio L. Villanueva Medical Center).  

2.  Thereafter, readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



